Smith, J.,
delivered the opinion of the court.
Appellant was convicted in the court below of having intoxicating liquor in his possession with the intention of selling same. He was arrested on the street, and was at the time carrying, in a sack, a gallon of gin and four quarts of whiskey. The records of the Southern Express Company showed that appellant had received frequent shipments of whiskey in four-gallon packages for some time previous to his arrest. This was all the evidence in the case. All of this evidence is consistent with the innocence of appellant, for he may have obtained the liquor for any one of a number of purposes. There is nothing in the evidence from which the jury were war*410ranted in saying what disposition appellant intended to make of the whiskey.
The judgment of the court below is therefore reversed, and the cause remanded. Reversed and remanded.